Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

Paul R. F. Schumacher,
Civil Action No. 4:18-cv-00436
Plaintiff, pro se,

 

V. DEFENDANTS CHARLES BETTA AND DAN
LOGAN'S OBJECTIONS TO THE
Capital Advance Solutions LLC, Charles | MAGISTRATE JUDGE'S MEMORANDUM,
Betta, and Dan Logan, RECOMMENDATION AND ORDER
Defendants.

 

PRELIMINARY STATEMENT

Pursuant to Federal Rule of Civil Procedure 72(b), defendants Charles Betta and

 

Dan Logan respectfully submit the following objections to the Magistrate Judge's
Memorandum, Recommendation and Order, issued on January 22, 2019.

STATEMENT OF FACTS

 

1. On February 13, 2018, plaintiff Paul R.F. Schumacher filed a complaint
against defendants Capital Advance Solutions LLC, Charles Betta and Dan Logan alleging
he received a series of telemarketing calls for a business loan, although he is on the
national "do not call" registry, in violation of 47 U.S.C. § 227(b) and (c) of the Telephone
Consumer Protection Act and Texas Code § 304.252. See Doc. 1, plaintiffs Complaint.

2. On or about June 1, 2018, defendant Charles Betta filed a Motion to Dismiss
plaintiff's complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(2), for
failure to state a claim upon which relief can be granted and for lack of personal
jurisdiction. See Doc. 17, defendant Betta's amended Motion to Dismiss.

3. Plaintiff filed a response to defendant Betta's Motion to Dismiss on or about

1

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 2 of 9

June 11, 2018, and defendant Betta filed a reply to plaintiff's response on June 19, 2018.
See Doc. 18, plaintiffs response to defendant Betta's Motion to Dismiss; Doc. 20,
defendant Betta's reply to plaintiff's response.

4. On or about July 12, 2018, defendant Dan Logan also filed a Motion to

 

Dismiss plaintiff's complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and
12(b)(2), for failure to state a claim upon which relief can be granted and for lack of
personal jurisdiction. See Doc. 23, defendant Logan's Motion to Dismiss.

5, Plaintiff filed a response to defendant Logan's Motion to Dismiss on or about
July 26, 2018, and defendant Logan filed a reply to plaintiff's response on August 1, 2018.
See Doc. 26, plaintiff's response to defendant Logan's Motion to Dismiss; Doc. 27,
defendant Logan's reply to plaintiff's response.

6. On January 22, 2019, Magistrate Judge Nancy Johnson issued a
Memorandum, Recommendation and Order denying defendant Charles Betta and
defendant Dan Logan's respective Motions to Dismiss plaintiff's complaint. See Doc. 39,
Magistrate Judge Nancy Johnson's Memorandum, Recommendation and Order.

7, The Court did not rule on the portions of defendants' motions which assert
plaintiff's complaint fails to allege facts sufficient to support a claim for relief pursuant to
Federal Rule of Civil Procedure 12(b)(6), but instead addressed only the portions of
defendants' motions which assert defendants are not subject to personal jurisdiction in the
State of Texas, according to Federal Rule of Civil Procedure 12(b)(2). See Doc. 39, p. 6.

8. The Court recounted plainitff's allegations that defendants Charles Betta and
Dan Logan "caused and directed phone calls to be made to Texas as part of a
telemarketing campaign[,]" used defendant Capital Advance Solutions LLC "as a corporate

2

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 3 of 9

shield to evade personal liability for their unlawful conduct[,]" and then "stripped
[djefendant [Capital Advance Solutions], which is now a defunct corporation, of its assets
and are allowing it to absorb the civil liability for their illegal conduct." See Doc, 39, p. 7-8.

9. The Court concluded if plaintiffs allegations are true, plaintiff may pierce the
corporate veil of defendant Capital Advance Solutions LLC to assert personal jurisdiction
over defendants Charles Betta and Dan Logan. See Doc. 39, p. 9.

10. Based on the current record, however, the Court could not "definitively
determine whether plaintiffs jurisdictional allegations are plausible." See Doc, 39, p. 9.

11. For this reason, the Court denied defendant Betta and defendant Logan's
respective Motions to Dismiss to permit a sixty-day discovery period "limited to the issues
of personal jurisdiction over [djefendants and whether the corporate veil should be
pierced." See Doc. 39, p. 10.

12. Defendants Charles Betta and Dan Logan respectfully submit the within
objections to the Magistrate Judge's January 22, 2019 Memorandum, Recommendation
and Order.

OBJECTIONS

Under Federal Rule of Civil Procedure 72(b), "[w]ithin 14 days after being served
with a copy of the recommended disposition, a party may serve and file specific written
objections to the proposed findings and recommendations." Upon receipt of the
objections, "[t]he district judge must determine de novo any part of the magistrate judge's

disposition that has been properly objected to.” Ibid. "The district judge may accept,

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 4 of 9

reject, or modify the recommended disposition; receive further evidence; or return the
matter to the magistrate judge with instructions." Ibid.

|. Defendants Charles Betta and Dan Logan Respectfully Object to the Court's
Recommendation to Permit Limited Jurisdictional Discovery.

Defendants Charles Betta and Dan Logan ("defendants") respectfully object to the
Court's recommendation to permit a 60-day discovery period limited to the issues of the
Court's personal jurisdiction over defendants and whether the corporate veil should be
pierced. Additionally, defendants respectfully object to the Court's decision to forego a
ruling on defendants' Federal Rule of Civil Procedure 12(b)(6) arguments at this time.

As stated within their respective Motions to Dismiss, defendants are domiciled in
New Jersey and have no business or personal ties to Texas. See Doc. 23; Doc. 27; Doc.
39, p. 6. Defendants are not subject to jurisdiction in Texas simply because plaintiff
alleges defendant Capital Advance Solutions LLC conducted business in Texas and
defendants were associated with Capital Advance Solutions LLC by way of employment.

As stated within the Court's January 22, 2019 Memorandum, Recommendation and
Order, "personal jurisdiction over individual officers and employees of a corporation may
not be predicated on the federal court's jurisdiction over the corporation itself, unless the
individuals are engaged in activities within the forum court's jurisdiction that would subject
them to the application of the state's long-arm statute." Cunningham v. Florio, Civil Action
No. 4:17-CV-00839, 2018 LEXIS 19203, at *11 (E.D. Tex. Aug. 6, 2018), report and
recommendation adopted, 4:17-CV-0839, 2018 LEXIS 159203 (E.D. Tex. Sept. 18, 2018)
(internal quotation marks omitted) (citation omitted).

Normally, the corporate veil protects employees from being personally liable for tort

or contract obligations of a corporation. Castleberry v. Branscum, 721 S.W.2d 270, 271

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 5 of 9

(Tex. 1986). Under Texas law, however, the corporate veil may be pierced when: "(1) the
corporation is the alter ego of its owners and/or shareholders; (2) the corporation is used
for illegal purposes; and (3) the corporation is used as a sham to perpetuate fraud."
Rimade Ltd. v. Hubbard Enterprises, Inc., 388 F.3d 138, 143 (5th Cir. 2004).

To pierce the corporate veil, plaintiff is required to show constructive fraud. "Neither
fraud nor an intent to defraud need be shown as a prerequisite to disregarding the
corporate entity; it is sufficient if recognizing the separate corporate existence would bring
about an inequitable result." Castleberry, supra, 721 S.W.2d at 272-73 (citations omitted).
"[W]hen the corporate structure has been abused to perpetuate a fraud, evad[e] an existing
obligation, achieve or perpetuate a monopoly, circumvent a statute, protect a crime, or
justify a wrong," an inequitable result occurs. SSP Partners v. Gladstrong Invs. (USA)
Corp., 275 S.W.3d 4, 451 (Tex. 2008).

In the instant matter plaintiff alleges defendants used defendant Capital Advance
Solutions LLC for illegal purposes and, accordingly, the corporate veil should be pierced
to prevent potential liability from falling exclusively onto Capital Advance Solutions LLC,
a now defunct corporation, However, these allegations are not supported by any evidence
which indicates defendant Capital Advance Solutions LLC was set up as an alter ego of
its owners and shareholders, for illegal purposes, or as a sham to perpetuate fraud.

Throughout the entirety of its operation, Capital Advance Solutions LLC was a
legitimate corporation that functioned in accordance with the law to provide loans to small
businesses. Plaintiff has provided no evidence to the contrary, but merely alleges

defendants, employees of the now defunct corporation, are liable for "creating and

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD_ Page 6 of 9

implementing a business strategy reliant on unlawful actions to their personal enrichment."
See Doc. 1, p. 4. Plaintiff does not detail the alleged unlawful actions, but concludes,
without supporting evidence, that defendants caused or directed calls to be made in
violation of the TCPA. See Doc. 1, p. 4.

Plaintiff's allegations are nothing more than general assumptions about Capital
Advance Solutions LLC and defendants. Plainitff fails to plead any facts that corroborate
his presumption that defendants caused or directed calls to be made in violation of the
TCPA, nor does plaintiff provide any corroborating evidence which indicates defendants
abused the corporate structure and intentionally stripped Capital Advance Solutions of its
assets to allow the corporation to absorb liability for defendants' alleged illegal conduct.

Capital Advance Solutions did not operate for fraudulent or illegal purposes and
plaintiff has produced no evidence from which the Court can infer the corporation operated
in an unlawful matter to defendants’ enrichment. Defendants did not conduct themselves
in any way inconsistent with the law and defendants' did not permit the corporation to
operate in such a manner.

Plaintiff has not set forth any facts in his pleadings to satisfy the elements required
to pierce the corporate veil. Accordingly, defendants respectfully object to the Court's
recommendation to permit a 60-day discovery period limited to the issues of the Court's
personal jurisdiction over defendants and whether the corporate veil should be pierced.

ll. Defendants Charles Betta and Dan Logan Respectfully Object to the Court's
Decision to Forgo a Ruling on the Portions of Defendants’ Motions to Dismiss
Contending Plaintiff's Complaint Fans to eue a Claim Upon Which Relief Can Be

Defendants respectfully object to the Court's decision to forego a ruling on

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD_ Page 7 of 9

defendants' Federal Rule of Civil Procedure 12(b)(6) arguments at the present time

 

because plaintiffs complaint should be dismissed for failure to state a claim upon which
relief should be granted regardless of defendants’ personal jurisdiction contentions.

As defendants point out in their Motions to Dismiss, plaintiff's complaint fails to state
facts sufficient to support a claim for relief. See Doc. 17; Doc. 20. "To survive a motion
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.

 

Ct. 1937, 1949, 173 L. Ed. 2d 868, 884 (2009) (citation omitted). A cause of action cannot
be inferred from the allegations set forth in plaintiff's complaint.

Plaintiff's complaint is completely devoid of any information linking the alleged
telemarketing calls to Capital Advances Solutions LLC and defendants. Plaintiff does not
set forth the telephone number from which he received the alleged calls, nor does plaintiff
detail the content of the alleged calls. Plaintiff does not detail the "investigative technique"
used to determine the calls were placed by or on behalf of Capital Advance Solutions and
defendants, nor does plaintiff provide any proof within his complaint that Capital Advance
Solutions, a New Jersey Corporation, conducted business in Texas.

As stated above, plaintiffs complaint is also completely devoid of information
detailing illegal, fraudulent, or otherwise unlawful conduct occurring at the direction of
defendants on behalf of Capital Advance Solutions LLC. Plaintiff lacks facts to support his
allegations that the corporation was illegitimate, that defendants created a business
strategy dependent upon illicit activity, that defendants used the corporation as an alter ego

to shield themselves from liability, and that defendants were personally enriched by the

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD_ Page 8 of 9

corporations’ alleged illicit activity such that the corporate veil should be pierced.

"While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations . . . a plaintiffs obligation to provide the 'grounds' of his
‘entitle[ment] to relief’ requires more than labels and conclusions[.]" Bell Atl Corp. v.
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L. Ed. 2d 929, 940 (2007).
Notwithstanding defendants’ personal jurisdiction arguments, plaintiff's complaint should
be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state
anything more than mere assumptions and conclusions void of substantiating facts.

Accordingly, defendants respectfully object to the Court's decision to forego a ruling
on defendants' Federal Rule of Civil Procedure 12(b)(6) arguments at the present time

CONCLUSION

Defendants Charles Betta and Dan Logan respectfully object to the Court's
recommendation to permit a 60-day discovery period limited to the issues of the Court's
personal jurisdiction over defendants and whether the corporate veil should be pierced.
Additionally, defendants respectfully object to the Court's decision to forego a ruling on
defendants' Federal Rule of Civil Procedure 12(b)(6) arguments at this time.

Defendants hereby request that the Court dismiss plaintiff's complaint for lack of
persona! jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(2), without
permitting limited jurisdictional discovery, and for failure to state a claim upon which relief

can be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6).

 
Case 4:18-cv-00436 Document 40 Filed on 02/05/19 in TXSD Page 9 of 9

Dated: February 5, 2019

Respectfully submitted,

KENT & MCBRIDE, P.C.

By:

Christoépher.D. Devanny, #3719
One Arin Park

1715 Highway 35, Suite 305
Middletown, New Jersey 07748
Phone: 732-326-1711

Email: cdevanny@kentmcbride.com
